Citation Nr: 1208490	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from July 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for a low back disability (lumbar spine spondylolisthesis), and assigned an initial disability rating of 20 percent, effective from January 25, 2007.  Due to the Veteran's place of residence, the RO in Phoenix, Arizona, subsequently attained jurisdiction in this matter.  The Veteran did not request a hearing before the Board.   
 

FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's low back disability has not more nearly approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.171a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in March 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for a low back disability, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).
  
The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records to assist with the claim.  In May 2007 and July 2010, respectively, VA provided the Veteran with VA medical examinations to determine the nature and severity of the Veteran's low back disability.  In a March 2008 letter, the Veteran contended that the range of motion findings contained in the May 2007 VA medical examination report were incorrect.  In the May 2007 VA medical examination report, the VA examiner stated that the forward flexion of the Veteran's low back was limited to 40 degrees upon range of motion testing, with pain at 40 degrees.  In the March 2008 letter, the Veteran stated that he told the May 2007 VA examiner that he was experiencing pain upon 30 degrees of flexion of the low back, but continued to bend forward another 10 degrees, even though he experienced excruciating pain while so doing.  In light of the other evidence of record, the Board finds that the Veteran's statements indicating that the May 2007 VA examiner incorrectly reported the forward flexion results in the May 2007 VA medical examination report both lack credibility and are insufficient to overcome the presumption of regularity applying to government officials.   See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley, 2 Vet. App. at 308-09 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the May 2007 VA examiner's provision of a VA medical examination.  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA examiner properly reported the limitations of motion of the Veteran's thoracolumbar spine in the May 2007 VA medical examination report.  

The Board notes that the May 2007 VA medical examination report itself contains no indication that the VA examiner performed an improper examination.  In the May 2007 VA medical examination report, the May 2007 VA examiner indicated conducting a thorough physical examination, including both range of motion and neurological tests.  Having done so, the May 2007 VA examiner indicated that the Veteran's forward flexion of the thoracolumbar spine was limited to 40 degrees with pain at 40 degrees.  These findings are consistent with other evidence of record, to include the July 2010 VA medical examination report which found that the Veteran's forward flexion of the spine was limited to 40 degrees upon repetitive testing.   

In order to overcome the presumption of regularity and shift the burden to VA to explain the results of the May 2007 VA medical examination report, the Veteran must submit "clear evidence" indicating that the VA examiner erred in recording the limitation of motion findings.  See Butler v. Principi, 244 F.3d 1337, 1340   (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  
Reviewing the Veteran's assertions, the Board notes that Veteran has not suggested that the May 2007 VA examiner conducted the examination improperly, other than recording an incorrect forward flexion finding, or was somehow not qualified to conduct the examination.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Veteran did not make any complaints about the May 2007 VA examination report until March 2008, approximately 10 months after the May 2007 VA medical examination and after his claim for service connection had been denied.  

As a 40 percent rating is to be assigned when a low back disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees, the Veteran's focus on forward flexion appears to be motivated by monetary gain in this matter.  Indeed, in maintaining that he exhibited 30 degrees of forward flexion before the onset of pain, the Veteran wrote in the March 2008 letter that the 40 degrees noted in the May 2007 VA medical examination report results were "just 10 degrees away from the 40 percent rating."  By writing the March 2008 letter, the Veteran was attempting to introduce evidence in the record indicating that he had low back symptomatology more nearly approximating that required for a 40 percent rating in this matter.  Yet, the Board finds that the May 2007 VA examiner's findings, which are consistent with the other evidence of record, are more credible than the Veteran's March 2008 assertions which were made 10 months later and motivated by a desire for a 40 percent rating.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the presumption of regularity has not been overcome and the May 2007 VA medical examination report's finding will be considered to be factually correct in this decision.  See Ashley at 308-09.

As the May 2007 and July 2010 VA medical examination reports were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's low back disability supported by clinical data, the Board finds that the May 2007 and July 2010 VA medical examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his low back disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's low back disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden, 125 F.3d at 1481.

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Regardless of the criteria, when assigning a disability rating for an orthopedic disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

The Board notes that the Veteran has reported radiculopathy of the left lower extremity.  Radiculopathy, if found to be a separate disability and if it is found to be due to the service-connected low back disability, would be rated under the criteria for paralysis of the sciatic nerve, found at 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  Under these criteria, mild symptomatology of paralysis of the sciatic nerve warrants a 10 percent evaluation, moderate symptomatology warrants a 20 percent rating, moderately severe symptomatology is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a. 

Initial Rating for Low Back Disability

For the entire initial rating period under appeal, the Veteran essentially contends that his low back disability warrants a higher initial rating than the 20 percent rating currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 5239, the criteria for rating spondylolisthesis or segmental instability.  Specifically, the Veteran reports that his low back disability is manifested by flexion limited to 30 degrees by low back pain.  

Having reviewed the record of evidence, both lay and medical, the Board finds that the Veteran's low back disability symptomatology for the entire initial rating period under appeal does not meet the criteria for a higher rating in excess of 20 percent under Diagnostic Code 5239.  38 C.F.R. § 4.71a.  Specifically, the low back disability has not been manifested by limitation of forward flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating under Diagnostic Code 5239.  In a May 2007 VA medical examination report, upon limitation of motion testing, the VA examiner noted 40 degrees of forward flexion with pain at the end range.  Subsequently, in a July 2010 VA medical examination report, upon limitation of motion testing, the VA examiner noted 70 degrees of forward flexion at initial testing.  Yet, upon repetitive testing, the VA examiner noted only 40 degrees of forward flexion with pain only at the end range.  The record of evidence contains no report or diagnosis of anklyosis of the thoracolumbar spine.  As the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Board finds that the low back disability symptomatology does not more nearly approximate that required for the next higher 40 percent rating under Diagnostic Code 5242 for the entire initial rating period under appeal.  Id.  

The Board notes that, in the May 2007 VA medical examination report, the Veteran stated that he was only able to walk 1/4 of a mile and stand for 1/2 hour, due to both his low back disability and a non-service-connected bilateral hip disorder.  In the September 2008 VA medical examination report, the Veteran indicated that he experienced pain in the back and hips after physical activity or prolonged standing.  In a July 2010 VA medical examination report, the Veteran reported having weekly flare-ups of low back pain, lasting three to seven days per flare-up.  The Veteran reported that such flare-ups could be precipitated by prolonged walking, sitting, or standing.  The Veteran indicated that he used a cane occasionally when his back pain became severe.  The Veteran stated that he had pain and difficulty in performing his activities of daily living, but was able to perform them independently.  The Veteran indicated that he could no longer bowl, throw a ball, jog, or go camping due to his low back disability.  The Veteran indicated that walking also was difficult.  

The Board finds most of the Veteran's reports of low back pain to be credible.  Specifically, the Board finds that the Veteran has made credible statements regarding the effects the low back symptomatology has on his daily activities, to include walking, standing, and various activities.  As noted above, the Board finds that the Veteran's March 2008 statements regarding the forward flexion results in the May 2007 VA medical examination report are not credible.  See Madden at 1481.  To reiterate, in the May 2007 VA medical examination report, the VA examiner stated that the Veteran displayed 40 degrees of forward flexion of the thoracolumbar spine with pain at the end.  In the March 2008 letter, the Veteran stated that he told the May 2007 VA examiner that he was experiencing pain upon 30 degrees of flexion of the low back, but continued to bend forward another 10 degrees, even though he experienced excruciating pain while so doing.  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA examiner properly reported the limitation of motion of the Veteran's thoracolumbar spine in the May 2007 VA medical examination report.  See Ashley at 308-09.

The Veteran has not suggested that the May 2007 VA examiner conducted the examination improperly, other than recording an incorrect forward flexion finding, or was somehow not qualified to conduct the examination.  See Sickels, 643 F.3d at 1362.  The Veteran did not make any complaints about the May 2007 VA examination report until March 2008, approximately 10 months after the examination and after his claim for service connection had been denied.  Moreover, the Veteran essentially stated that his motivation in attempting to cast doubt on the May 2007 VA medical examiner's findings was a desire to be granted a next higher 40 percent rating in this matter. Having reviewed the evidence, the Board finds that the May 2007 VA examiner's findings, which are consistent with the other evidence of record, are more credible than the Veteran's March 2008 assertions which were made 10 months later and motivated by a desire for a 40 percent rating.  See Caluza, 7 Vet. App. at 498.  Therefore, the Board finds that the presumption of regularity has not been overcome and the May 2007 VA medical examination report's findings will be considered to be factually correct in this decision.  See Ashley at 308-09.

Other than the statements regarding the May 2007 VA medical examination report found in the March 2008 letter, the Board finds that the Veteran's lay statements regarding his low back disability symptomatology to be credible.  The Board finds that the credible evidence in this matter, both lay and medical, does not show additional loss of function or motion of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine as required for the next higher 40 percent rating under Diagnostic Code 5242.  Id.  

The Board notes that the Veteran claims to have experienced radiculopathy of the lower left extremity due to his low back disability.  Private treatment records, written prior to the filing of the Veteran's claim for benefits, indicate diagnoses of left lumbar radiculopathy.  Specifically, in March 2005 private treatment records, the Veteran stated that he had been experiencing left lower radiculopathy after heavy lifting at work and an incident involving a ladder.  Having examined the Veteran, the private examiners noted decreased sensation at the left L4-5 dermatome.  The diagnosis was left lumbar radiculopathy.  Reviewing the evidence from the initial rating period under appeal, in a November 2007 private treatment record, a private examiner diagnosed predominantly axial back pain with radiation into the hips and left knee.  The private examiner stated that there was no definite evidence of L5 radiculopathy, but that it was possible that the Veteran was experiencing such a disorder.  Moreover, in the May 2007 and July 2010 VA medical examination reports, and a March 2008 statement, the Veteran indicated experiencing back pain traveling down his hips to his left knee.  

Yet, the Board finds that the preponderance of the evidence weighs against the grant of a separate rating due to radiculopathy related to the Veteran's low back disability.  Reviewing the evidence from the initial rating period under appeal, in a March 2008 private examination report, the Veteran specifically denied experiencing radiculopathy symptomatology.  More importantly, many neurological studies were performed by VA and private examiners included in the claims file during the initial rating period under appeal.  In each of these studies, neurological examinations of the Veteran's lower extremities were normal.  Specifically, in March 2007, March 200 July 2010 VA medical examination reports, and a March 2008 private examination report, neurological testing of the lower extremities was normal and radiculopathy of the lower extremities was not diagnosed.  

The Board notes that March 2006 private examiners diagnosed with left lumbar radiculopathy prior to the January 2007 filing of this claim.  Moreover, during the pendency of this appeal, in a November 2007 private treatment record, a private examiner diagnosed back pain radiating into the hips and left knee.  Yet, the November 2007 private examiner indicated that the objective evidence did not confirm any diagnosis for radiculopathy.  Moreover, multiple VA and private examiners, having examined the Veteran during the pendency of this appeal, have stated that the Veteran does not experience radiculopathy symptomatology related to his low back disability.  Considering this evidence, the Board finds, for the entire rating period under appeal, the Veteran has not experienced radiculopathy of the lower extremities due to his low back disability; therefore, a grant of a separate rating for radiculopathy of the lower extremities due to a low back disability is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For the above reasons, the Board finds that the Veteran's low back disability symptomatology for the entire initial rating period does not more nearly approximate that required for a next higher 40 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  As the preponderance of the evidence weighs against a higher initial rating in excess of 20 percent for the entire initial rating period, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher rating for a low back disability.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5003, 5239, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5239 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as muscle spasm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's low back disability has been manifested by pain, resulting in limitation of motion of the back to 40 degrees of forward flexion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the back.

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the low back disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the 

Veteran's low back disability, the Board is not required to remand the issue of a higher initial rating for a low back disability to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for a low back disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


